UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8047


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DWAYNE ALTWAN LANGFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:07-cr-00013-HMH-1; 8:10-cv-70237-HMH)


Submitted:   April 16, 2013                 Decided:   April 24, 2013


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Altwan Langford, Appellant Pro Se. Elizabeth Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne Altwan Langford seeks to appeal the district

court’s order denying his Fed. R. Civ. P. 60(b) motion seeking

relief from an order denying his 28 U.S.C.A. § 2255 (West Supp.

2012) motion.       Because the Rule 60(b) motion directly attacked

Langford’s     conviction,         the      district         court     was   without

jurisdiction to consider the motion, which was, in essence, a

successive and unauthorized § 2255 motion.                    See United States v.

Winestock, 340 F.3d 200, 206 (4th Cir. 2003).

            The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)            (2006).            A      certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard          by     demonstrating        that

reasonable    jurists      would     find       that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on   procedural          grounds,       the     prisoner     must

demonstrate    both    that   the        dispositive        procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

                                           2
We    have    independently       reviewed        the    record       and       conclude       that

Langford has not made the requisite showing.                                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.

              Additionally, we construe Langford’s notice of appeal

and    informal    brief     as    an    application           to     file       a    second    or

successive § 2255 motion.               See Winestock, 340 F.3d at 208.                         In

order    to    obtain     authorization           to    file     a    successive          § 2255

motion, a prisoner must assert claims based on either: (1) newly

discovered       evidence,        not    previously            discoverable             by     due

diligence, that would be sufficient to establish by clear and

convincing       evidence      that,    but       for    constitutional               error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.             28 U.S.C.A. § 2255(h) (West Supp. 2012).

Langford’s       claims   do      not   satisfy         either       of    these       criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

              We dispense with oral argument because the facts and

legal    contentions      are     adequately           presented          in    the    materials

before    this    court     and    argument       would    not       aid       the    decisional

process.

                                                                                       DISMISSED



                                              3